Citation Nr: 1138549	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to the service-connected left knee enthesophyte, status post crush injury.

2.  Entitlement to an increased evaluation for left knee enthesophyte, status post crush injury, evaluated as 40 percent disabling from November 29, 2004 to April 26, 2005 and from June 1, 2005 to May 31, 2006.

3.  Whether the reduction in evaluation from 40 percent to 10 percent for left knee enthesophyte, status post crush injury, effective June 1, 2006, was proper. 

4.  Entitlement to an increased evaluation for left knee enthesophyte, status post crush injury, evaluated as 10 percent disabling since June 1, 2006. 
  
5.  Entitlement to an increased evaluation for a total disability rating based on individual unemployability (TDIU).

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) from April 2005, March 2006, and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2005, the RO granted an increased 40 percent evaluation for the Veteran's left knee disability, effective November 29, 2004.  The Veteran appealed for a yet higher evaluation. 

During the processing of his appeal for an evaluation in excess of 40 percent, the RO awarded a temporary total disability rating (100 percent) effective April 27, 2005.  The RO also proposed and implemented a reduction in evaluation to 10 percent, effective June 1, 2006.  The implementing rating decision was dated in March 2006; the reduction was based on a finding of overall improvement in the Veteran's condition.  The Veteran objected to the reduction and continued to request an increased evaluation.

In July 2007, the RO continued the 10 percent evaluation for the left knee disability.  The Veteran appealed for a higher evaluation.  Accordingly, the left knee issue has been recharacterized to better reflect this procedural history. 

Also in July 2007, the RO denied service connection for major depression and entitlement to a total disability rating based on individual unemployability (TDIU).  The depression issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran did not file a notice of disagreement with respect to the TDIU claim.  However, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran stated in the May 2008 VA Form 9 that his left knee disability "limits [him] on the job market."  Therefore, a claim of entitlement to TDIU is inferred based on the claim for increased evaluation. 

At the beginning of the appeal, the Veteran was represented by the American Legion.  In a December 2008 VA Form 21-22, he appointed the Disabled American Veterans as his representative.

The issue of entitlement to service connection for bilateral shoulder and neck injuries has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Left Knee 

In an April 2005 decision, the RO increased the evaluation for the Veteran's left knee disability from 10 to 40 percent.  In a May 2005 correspondence, the Veteran reported that he had had knee surgery in April 2005, and requested a temporary total disability rating.  This is a valid and timely notice of disagreement (NOD) with the 40 percent evaluation.  See 38 C.F.R. §§ 20.201 , 20.302.  The RO has not addressed this appeal. 

The RO subsequently awarded a temporary total disability rating (100 percent) effective April 27, 2005. 

In a March 2006 decision, the RO reduced the evaluation for the Veteran's left knee disability from 40 to 10 percent, effective June 1, 2006.  In an August 2006 correspondence, the Veteran expressed surprise that the rating had been reduced and described various problems he was having with his knee.  This is a valid and timely NOD with the reduction.  Id.  The RO has not addressed this appeal.  The Veteran's contentions that his reduction was not proper must be independently addressed, to ensure him a full and fair opportunity to respond and participate in the appellate process.  

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to a disability rating greater than 40 percent from November 29, 2004 to April 26, 2005 and from June 1, 2005 to May 31, 2006 for the service-connected left knee disability and the issue regarding the propriety of the rating reduction from 40 percent to 10 percent, effective from June 1, 2006, for the service-connected left knee disability must be remanded to accord the agency of original jurisdiction the opportunity to furnish the Veteran with a statement of the case regarding these issues.  [In this regard, the Board notes that the claim for an increased evaluation for left knee enthesophyte, status post crush injury, evaluated as 10 percent disabling since June 1, 2006, is inextricably intertwined with the aforementioned issues and cannot be resolved while those matters are pending.]  
 
In addition, the Veteran was scheduled for a VA joints examination in April 2008.  He failed to report to the appointment.  In May 2008, the Veteran contacted the RO and explained that he had not received the notice letter concerning the examination.  The RO indicated that the examination would be rescheduled.  However, this was never attempted.  Moreover, the Veteran has alleged a worsening of his disability since the most recent October 2005 examination.  Examination is required to obtain current findings.

Acquired Psychiatric Disability

The Veteran is seeking entitlement to service connection for a psychiatric disability on a direct and secondary basis.  Specifically, in a September 2006 correspondence, the Veteran indicated that the left knee disability caused or aggravated his mental disorder.  In an August 2009 statement, the Veteran's representative characterized the issue to include direct service connection as well.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83. 

Here, a November 2006 VA treatment record shows that the Veteran was referred to mental health by a neurologist after reporting various physical complaints related to a 2005 (post-service) motor vehicle accident.  In January 2007, he was diagnosed with major depression; the clinician noted that the Veteran reported chronic pain.  In December 2006, the Veteran was diagnosed with cognitive disorder not otherwise specified and major depressive disorder by history.  The clinician noted that, "[w]hile [the Veteran] did not endorse having experienced any psychological problems as a result of his service, he did report experiencing physical problems" to include the left knee injury.  Later that month, the Veteran was diagnosed with major depressive disorder, recurrent, moderate without psychotic symptoms; dysthymic disorder (double depression); and rule out bipolar disorder.  At that time, the Veteran stated that his left knee was the reason that he was receiving mental health treatment.  Treatment records dated April and June 2007 contain various psychiatric diagnoses. 

Given the rebuilt file, the psychiatric diagnoses that are of record, the fact that the Veteran is service-connected for a left knee disability, and his assertion that the knee disability caused or aggravated his depression, the Board concludes that the Veteran must be accorded a VA examination to determine the nature, extent and etiology of any currently diagnosed psychiatric disorder.  

TDIU

The appeal for assignment of TDIU is inextricably intertwined with the appeal for the left knee claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Until those issues are resolved, TDIU cannot be fully considered.

Additionally, because the Veteran has not been provided with a VA medical opinion regarding his employability and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159 (c).

Finally, the original claims file has been lost or misplaced, and the existing file is a rebuilt claims file.  In such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  It does not appear that the Veteran has been advised of the fact that his claims file is a rebuilt folder and that there are no service treatment records currently associated with it.  On remand, the Veteran should be specifically notified that his file is a rebuilt file and should be advised of the evidence currently of record.  He should be advised of any pertinent records which are unavailable.  See 38 U.S.C.A. 
§ 5103A(b) ; 38 C.F.R. § 3.159(e) . 
Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2. Notify the Veteran that his original claims file was lost and that it has been rebuilt.  Advice the Veteran of the evidence that is currently of record, ask him to provide any additional evidence he may have in his possession, and describe possible alternative forms of evidence that may be used to substantiate his acquired psychiatric disability claim. 

3. Then, schedule a VA orthopedic examination to ascertain the current level of severity of the Veteran's left knee disability.  The claim folder, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner must conduct range of motion studies including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  In addition, note any other manifestations present, to include any associated instability or ankylosis.

All opinions expressed must be supported by complete rationale.

4. Also, schedule the Veteran for a VA mental disorders examination.  The claim folder, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should identify the nature, extent, and etiology of all psychiatric disorders found to be present.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

If a chronic psychiatric disorder is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a chronic psychiatric disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected left knee enthesophyte, status post crush injury.  [If the Veteran is found to have a chronic psychiatric disorder that is aggravated by his service-connected left knee disability, the examiner should quantify the approximate degree of aggravation.]  

In answering these questions, the examiner is asked to consider the Veteran's post-service motor vehicle accident in 2005.  All opinions expressed must be supported by complete rationale.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner is hereby informed that the Veteran's service-connected disabilities include:  his left knee enthescohyte, status post crush injury, and psoriasis.  

The claims folder, including a copy of this remand, must be made available to the examiners for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues of entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to the service-connected left knee enthesophyte, status post crush injury; entitlement to an increased evaluation for left knee enthesophyte, status post crush injury, evaluated as 10 percent disabling since June 1, 2006; and entitlement to a TDIU.  If any of these benefits remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.  

7. The Veteran should be provided a Statement of the Case which addresses the issues of entitlement to an increased evaluation in excess of 40 percent for left knee enthesophyte, status post crush injury, from November 29, 2004 to April 26, 2005 and from June 1, 2005 to May 31, 2006; and whether the reduction in evaluation from 40 percent to 10 percent, effective June 1, 2006, for this disability was proper.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


